COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Albert Morris v. Wells Fargo Bank

Appellate case number:   01-19-00610-CV

Trial court case number: 15-DCV-221475

Trial court:             434th District Court of Fort Bend County

       It is ordered that appellant’s motion for rehearing is DENIED.

Judge’s signature: ___/s/ Sarah B. Landau________
                             Acting for the Court

Panel consists of Justices Lloyd, Goodman, and Landau

Date: January 9, 2020